ARNOLD, Judge.
The principal question for determination by the Commissioner was whether the increased rates filed by the Bureau were fair, reasonable and adequate. G.S. 97-100(a).
If the Commissioner determines, as he did in this case, that the rates are excessive, inadequate, unreasonable, unfairly *336discriminatory or are otherwise not in the public interest, he has authority to issue an order altering or revising the rates. G.S. 97-104.1. Any such order or decision by the Commissioner that the rates filed are excessive, inadequate, unreasonable, unfairly discriminatory or otherwise not in the public interest, may be appealed to this Court, and any such order has to be based upon findings of fact and conclusions of law thereon. G.S. 68-9.4.
In the instant case the order disapproving the increased rates was an order or decision within the meaning of G.S. 97-104.1. The Commissioner determined that the rates filed were excessive, unreasonable, unfair or otherwise not in the public interest since he concluded that the rates currently in effect were reasonable, adequate, not unfairly discriminatory and in the public interest. However, his order is not based upon appropriate findings of fact as required, in our opinion, by G.S. 58-9.4. Without such findings of fact the order cannot be judicially reviewed by this Court.
This proceeding is remanded to the Commissioner of Insurance for appropriate findings of fact from the present record to support his conclusion that “the current rates are reasonable, adequate, not unfairly discriminatory and in the public interest.”
Remanded.
Judges Britt and Vaughn concur.